PER CURIAM.
This case has been considered on the briefs of the parties without oral argument. This is an appeal by the State from an order rendered October 11, 1978, transferring a case to the County Court. We find this case to be governed by this Court’s decision in State v. Zimmerman, 370 So.2d 1179 (Fla. 4th DCA 1979). The .decision of the trial court transferring the cause to County Court is, therefore, reversed on the basis of the aforementioned authority and the matter remanded for further proceedings consistent herewith.
DAUKSCH and BERANEK, JJ., and SCHWARTZ, ALAN R., Associate Judge,. concur.